Citation Nr: 1043157	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-09 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The Veteran served on active duty from September 1956 to 
September 1959.  

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Roanoke, Virginia (RO).  A July 2004 Board 
decision denied service connection for a bilateral knee 
disability.  The Veteran attempted to reopen his claim in January 
2006, which was denied by the RO in a September 2006 rating 
decision.  The Veteran timely appealed.  In January 2010, the 
Board reopened the claim for service connection for a bilateral 
knee disability and denied the reopened claim.

The January 2010 Board denial of service connection for a 
bilateral knee disability was vacated and remanded to the Board 
by an Order of the Court of Appeals for Veterans Claims (Court) 
in September 2010 based on a Joint Motion For Partial Remand 
(Joint Motion). 

A letter was sent to the Veteran on September 20, 2010, in which 
the Veteran was given 90 days from the date of the letter to 
submit additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  A letter from the Veteran, 
dated September 22, 2010 noted that the Veteran did not have any 
additional evidence to submit and requested that the Board 
proceed immediately with readjudication of the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The September 2010 Joint Motion found that the Board's statement 
of reasons and bases was inadequate because the Board discounted 
a private physician's statement because the physician had not 
read the claims folder.  The Joint Motion noted that, under 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008), the 
Board cannot prefer a VA opinion over a private opinion solely on 
the basis that the VA examiner reviewed the claims file.  The 
Joint Motion also noted that the Board's categorical rejection as 
to the competency of lay statements and the conclusion that only 
medical evidence can establish a nexus is inconsistent with 
Davison v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).   

The medical evidence on file includes a private medical opinion 
in favor of the claim and a VA medical opinion against the claim.  
In the February 2004 VA examination opinion, the examiner's 
reasons for concluding that the Veteran's current bilateral knee 
disability is not related to service trauma from multiple 
parachute jumps includes the notation that the examiner's 
informal questioning of other veterans who were involved in 
parachuting indicated that the number of jumps performed by the 
Veteran represented an average number of jumps for most 
individuals with jump status.  However, the examination report 
does not provide the number of jumps performed by the Veteran, 
how many jumps would be considered average, any further 
information about the fellow servicemen who considered the 
Veteran to have performed an average number of jumps, or whether 
the examiner's opinion would be different if the Veteran had 
performed more than the average number of jumps.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.  Pursuant to 38 
C.F.R. § 3.327(a) (2010), examinations will be requested whenever 
VA determines, as in this case, that there is a need to verify 
the etiology of a disability.  See also 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for a knee disability since 
April 2006, which is the date of the most 
recent medical evidence on file.  After 
securing the necessary authorization, the 
AMC/RO must attempt to obtain copies of any 
pertinent treatment records identified by 
the Veteran that have not been previously 
secured.  If VA is unsuccessful in 
obtaining any medical records identified by 
the Veteran, it must inform the Veteran of 
this and provide him an opportunity to 
submit copies of the outstanding medical 
records.  

2.  The AMC/RO will then schedule the 
Veteran for a VA orthopedic examination of 
the knees, to include x-rays, by the 
examiner who saw the Veteran in February 
2004, if available, to determine the 
likely etiology of his bilateral knee 
disability.  If this examiner is 
unavailable, the evaluation will be 
conducted by another appropriate health 
care provider.  The following 
considerations will govern the opinion:

a. The claims folder and a copy 
of this remand will be made 
available to the examiner for 
review in conjunction with the 
opinion, and the examiner must 
specifically acknowledge receipt 
and review of these materials in 
any report generated.  The 
examiner must respond to the 
inquiry as to "whether the 
Veteran has a bilateral or left 
or right knee disorder as a 
result of military service, and 
provide a full statement of the 
basis for the conclusions 
reached:




b. Although the examiner must 
review the claims folder, the 
examiner's attention is drawn to 
the following:

(1)	The Veteran contends 
that he made 
approximately 33 
parachute jumps in 
service without 
inservice complaints and 
with complaints 
beginning over 30 years 
after service discharge?  

(2)	The December 2005 and 
April 2006 private 
opinions from J.W. 
Carmody, M.D., 
concluding that the knee 
trauma incurred in 
service from the 
Veteran's multiple 
parachute jumps is as 
likely than not 
sufficient to cause his 
current bilateral knee 
disability.  

c. In all conclusions, the 
examiner must identify and 
explain the medical basis or 
bases, with identification of 
the evidence of record.  If the 
examiner is unable to make a 
determination without resorting 
to mere speculation, he/she 
should so state.  



d. If the examiner responds to 
the above inquiry that he/she 
cannot so opine without resort 
to speculation, the AMC/RO will 
attempt to clarify whether there 
is evidence that must be 
obtained in order to render the 
opinion non-speculative and to 
obtain such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will 
be reported in detail.  The report 
prepared must be typed.

3.  Thereafter, the AMC/RO will review the 
claims files and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  See 38 
C.F.R. § 4.2 (If the findings on an 
examination report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).

4.  The AMC/RO must notify the Veteran that 
it is his responsibility to report for the 
above examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2010).  In the event that the Veteran does 
not report for any of the aforementioned 
examinations, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  Thereafter, the AMC/RO will consider 
all of the evidence of record and re-
adjudicate the Veteran's claim for service 
connection for a bilateral knee disability.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case ("SSOC").  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to 
comply with all due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

